Citation Nr: 1740652	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-29 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for lumbar strain with degenerative changes at L5-S1 (hereinafter a "lumbar strain").

2.  Entitlement to an evaluation in excess of 10 percent for peripheral radiculopathy of the left lower extremity (LLE) affecting the sciatic nerve associated with lumbar strain. 

3.  Entitlement to an evaluation in excess of 10 percent for peripheral radiculopathy of the right lower extremity (RLE) the affecting sciatic nerve associated with lumbar strain.


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty service from September 25, 1980 to November 16, 1995, and had dishonorable active duty service for VA purposes from November 17, 1995 to February 19, 2002. 

The Veteran's DD-214 showed a dishonorable discharge in February 2002 as the result of a court martial.  However, a VA administrative decision in November 2002 determined that he had had periods of good service between September 25, 1980, and November 16, 1995 (as noted on the DD-214).  The Veteran did not appeal this administrative determination, so it is final.  All determinations on his service connection claims must be based on his service between September 25, 1980 and November 16, 1995, because benefits cannot be awarded based on his dishonorable service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from July 2010 and June 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In the July 2010 rating decision, the RO denied an increased evaluation in excess of 10 percent for a lumbar strain.  The Veteran subsequently appealed.

In the June 2013 rating decision, the RO granted service connection for peripheral radiculopathy of the RLE and LLE and assigned a 10 percent evaluation for each, effective October 3, 2011.  The Veteran appeals for higher initial evaluations.

In May 2016, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 


FINDINGS OF FACT

1.  For the entire appellate period, the Veteran's lumbar strain with degenerative changes was not manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less, by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  The Veteran's service-connected left lower extremity peripheral radiculopathy is manifested by intermittent pain and numbness, which is productive of mild incomplete paralysis.

3.  The Veteran's service-connected right lower extremity peripheral radiculopathy is manifested by intermittent pain and numbness, which is productive of mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the Veteran's lumbar strain with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5010, 5242 (2016).

2.  The criteria for an evaluation in excess of 10 percent for peripheral radiculopathy of the left lower extremity (LLE) affecting sciatic nerve associated with lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 5242, 8520 (2016).

3.  The criteria for an evaluation in excess of 10 percent for peripheral radiculopathy of the right lower extremity (RLE) affecting sciatic nerve associated with lumbar strain have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 5242, 8520 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104 (d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990).  The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statues and regulation have been met in this case.

With regard to the notice requirements pertaining to increased-rating claims, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating, not also citation to alternative diagnostic codes or potential "daily life" evidence, etc.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

With respect to the timing of VCAA notice, the United States Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued the required VCAA notice prior to the July 2010 and June 2013 rating decisions on appeal.  Thus, there is no timing error.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159 (c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Review of the record reveals that the Veteran was scheduled for several VA examinations in connection with his claims on appeal.  The Veteran failed to report to the scheduled examinations.  Most recently, in October 2016, the Veteran failed to report to a VA examination for his claims and has not provided any "good cause" as to why he failed to report. 

A presumption of regularity attaches to the mailing of notice of the examinations, as the providing facility is charged with notification duties.  See VA Adjudication Procedures Manual M21-1, III.iv.3.B.14.d; see also Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which involved the presumption of regularity in notification of VA examinations).

There is no indication that VA failed to comply with its duty to notify the Veteran of his examinations scheduled, and there is no evidence that the presumably mailed notices of examination were returned as undeliverable.  When a Veteran fails to report for a VA examination or re-examination that is scheduled in conjunction with an original claim, and he fails to provide good cause for this failure to report, the claim shall be rated based on the evidence of record, and as such, could result in denial of the claim.  See 38 C.F.R. § 3.655 (b).  Examples of "good cause" for failure to report for a VA examination include illness or hospitalization of the claimant and death of an immediate family member.  See 38 C.F.R. § 3.655 (a).

The Veteran failed to report for the VA examinations scheduled on three occasions, failed to respond to the multiple attempts by the RO in scheduling VA examinations, and has failed to provide any explanation for his failure to report. Therefore, his claims will be rated on the evidence currently of record.  See id.  The duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  

The RO substantially complied with the Board's May 2016 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The RO obtained additional medical treatment records from Tampa VA Medical Center from June 2013 through May 2016.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), post-service treatment records, and VA examination reports.  In summary, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014).

The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of the responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.


II.  Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

a.  Lumbar Strain
      
The Veteran seeks an increased evaluation for his service-connected lumbar strain, which is currently assigned a 10 percent compensable rating.

The Veteran's service-connected lumbar strain is currently evaluated under 38 C.F.R. § 4.71a, DCs 5010 and 5242.  All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Degenerative arthritis of the spine and spondylolisthesis or segmental instability are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes (DC 5243), whichever method results in the higher rating.

Under DC 5010, arthritis due to trauma, substantiated by x-ray findings should be rated as degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. 

The revised General Rating Formula for Diseases and Injuries of the Spine provides that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the cervical spine, forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 30 percent is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, a combined range of motion of the cervical spine that is not greater than 170 degrees, or if the spine disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); Deluca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Court in Mitchell, explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2016).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.
Following a review of the relevant evidence of record, which includes VA examinations, and VA treatment records dated through May2016, and the Veteran's own statements, the Board concludes that the Veteran is not entitled to an increased evaluation in excess of 10 percent for his lumbar strain.  

As noted above, the Veteran has repeatedly failed to report to scheduled physical examinations to determine the current severity of his disability.  Therefore, the Board will only consider the evidence of record to assess whether the Veteran is entitled to a compensable rating under any of the applicable diagnostic codes.  

A January 2003 VA examination reports the Veteran's complaints of low back pain since his service in 1984, when he woke up and could not move.  The Veteran reported this occurred after he performed lots of heavy lifting and fell in the swamp.  The Veteran further reported that he currently had back pain that flares up every day with pain into his left hip, back and shoulders, which increases with change in the weather.  The Veteran described the pain as starting in his left hip, moving up his back and into his left arm.

Upon physical examination, the 2003 examiner noted the Veteran lumbar range of motion examination was as follows: he had lumbar flexion of 95 degrees with 95 degrees being normal, lumbar extension of 30 degrees with 30 degrees being normal, lumbar lateral bending of 40 degrees with 40 degrees being normal, and lumbar rotation of 30 degrees with 30 degrees being normal, bilaterally.  With repeated performance of range of motion examination, there was no change in his range of motion.  He had normal gait.  His motor examination showed 5/5 strength throughout his lower extremities.  The Veteran's sensory examination showed intact light touch, pinprick.  He had deep tendon reflexes, which were 2+ in his knee jerks and ankle jerks bilaterally.  He had normal spine posture in an upright fashion and normal spine alignment.  The Veteran's muscle bulk and tone of the paraspinous muscles were normal with no evidence of spasm.  The Veteran did have some pain with lumbar flexion through the last 10 degrees of his normal lumbar flexion examination.  He did not have any fatigability or weakness with performance of range of motion examinations. 

Upon review of the x-rays of the Veteran's lateral lumbar spine the examiner noted that they showed normal alignment of the lumbar spine.  MRI views indicated that the vertebral body height and alignment was preserved, disc spaces were preserved and there was no appreciable degenerative changes seen.

A December 2008 VA examination also reflect the Veteran's reports of pain and how the Veteran feels that his lumbar strain has progressively worsened.  The examiner noted that there was no history of hospitalization or surgery, neoplasm, fatigue, weakness, spasms, or flare-ups of spinal conditions.  The Veteran did not have any incapacitating episodes of spine disease, was not in use of any devices or aids and had no limitation to walking.  The examiner also noted that the Veteran did exhibit decreased motion, stiffness and pain due to trauma to the spine.  

Upon physical examination of the Veteran's spine, the 2008 examiner noted the Veteran had normal posture, head position, gait, and symmetry in appearance.  The Veteran had no abnormal spinal curvatures such as gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis or reverse lordosis.  The examiner further noted that there was no spasm or tenderness in the lumbar area.  Range of movement of the lumbar spine on flexion forward to 80 degrees, extension backwards 10 degrees, lateral flexion 30 degrees bilaterally, rotation of the lumbar spine was to 20 degrees bilaterally.  The examiner further noted the Veteran complained of pain in all the above range of movements of the maximum range of movements above.  There was no additional range of motion loss due to pain fatigue weakness lack of endurance, or incoordination following repetitive use.  Neurological examination revealed muscle tone and power was within normal limits and equal bilaterally.  Sensation to touch and pinprick was within normal limits and equal bilaterally and deep tendon reflexes was 2+ and equal bilaterally.  The 2008 examiner diagnosed the Veteran with lumbar strain with degenerative changes.  

The only other relevant evidence of record is the various VA treatment records from 2003 to 2016.  The reports provide a detailed history of the Veteran's reports of pain and tenderness in his back and the medications the Veteran takes to help alleviate this pain.  These treatment records provide some illumination of the severity of the Veteran's disability however; they do not adequately reflect the current severity of the Veteran's disability or provide necessary testing to determine if he qualifies for a higher evaluation under the applicable diagnostic codes.  
Under the General Rating Formula for Diseases and Injuries of the Spine effective after September 26, 2003, a 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or if the spine disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Such findings are not demonstrated by any clinical evidence of record.  The December 2008 VA spine examination showed no ankylosis, nor is it otherwise shown that the lumbar spine disability involves ankylosis, and the most limited forward flexion exhibited following the effective date of the revisions in question was to 80 degrees.

Moreover, as it was not shown during this period that there was IVDS having a total duration of at least two weeks during a 12 month period, a 20 percent rating cannot not be assigned during the period after the revised criteria became effective with application of the Formula for Rating IVDS under the revised criteria.  Therefore, an evaluation in excess of 10 percent is not warranted for the Veteran's lumbar strain.

      b.  Bilateral Peripheral Radiculopathy of the lower extremities affecting the sciatic nerve associated with lumbar strain.

The Veteran seeks an increased evaluations for his service-connected bilateral peripheral radiculopathy of the lower extremities, which are currently assigned a 10 percent compensable rating.

The Veteran's bilateral lower extremity sciatic nerve radiculopathy has been rated under Diagnostic Code 8520, throughout the appeal period

Under the peripheral nerve impairment provisions of Diagnostic Code 8520, a 10 percent rating is warranted where there is mild incomplete paralysis of the sciatic nerve; a 20 percent rating is warranted where there is moderate incomplete paralysis of the sciatic nerve; and a 40 percent rating is warranted where there is moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  A rating of 60 percent is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy; and complete paralysis of the sciatic nerve (where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or lost), warrants the highest rating of 80 percent.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  See also Miller v. Shulkin, No. 15-2904, (U.S. Vet. App. Mar. 6, 2017) (providing that when there is sensory and non-sensory impairment, this does not require that the rating must be higher than moderate).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury; the relative impairment in motor function; trophic changes; or sensory disturbances.  38 C.F.R. § 4.120.

As noted above, the Veteran has repeatedly failed to report to scheduled physical examinations to determine the current severity of his disabilities.  Therefore, the Board will only consider the evidence of record to assess whether the Veteran is entitled to an increased evaluation in excess of 10 percent under any of the applicable diagnostic codes.  

A May 2013 VA examination reports the Veteran's complaints of pain in the lower extremities after a fall he suffered in the 1980s.  He reported intermittent pain through service and reported a burning and hot pain in the lower left extremity more than the right.  He also stated the pain in the right leg starts in the lateral right thigh and extends to just below the right knee.  He also reported occasional numbness and tingling sensation in the same pattern.  The Veteran further reported his left leg pain starts in the left buttock, goes to the back of the left thigh, down the back of the lower leg, then down to the "Achilles region" and also reported numbness and tingling in the same pattern.
Upon physical examination the examiner indicated as follows: the Veteran had mild pain in the right lower extremity and moderate pain in the lower left extremity.  He had no intermittent pain in either extremity, mild paresthesias and/or dysesthesias and numbness in both extremities.  He had normal muscle strength in knee extension, ankle plantar flexion and ankle dorsiflexion.  The Veteran's deep tendon reflexes in his knees and ankles were normal.  Sensory exams of the upper anterior thigh (L2), thigh/knee (L3/4), lower leg and ankle (L4/L5/S1), and foot and toes (L5) were all normal.  The Veteran had no trophic changes attributable to peripheral neuropathy.  His gait was abnormal antalgic due to his service-connected lumbar spine disability.  The Veteran's sciatic nerve presented with mild incomplete paralysis in both the lower right and left extremities.  The nerves of the external popliteal, musculocutaneous, anterior tibial, internal popliteal, posterior tibial, anterior crural, internal saphenous, obturator, external cutaneous nerve of the thigh, and ilio-iguinal nerves were all normal in both the left and right lower extremities.  The Veteran did not use any assistive devices as a normal mode of locomotion and did not have any scars related to his radiculopathy.  

Electromyogram (EMG) studies revealed that bilateral sural sensory nerves had normal amplitudes and latencies.  The left peroneal and right tibial motor nerves had normal amplitudes, latencies and NCVS.  EMG of selected muscles of the lower extremities and lumbar paraspinals showed increased amplitude and duration with reduced recruitment in the bilateral gastrocnemius, peroneus longus, lumbar paraspinals and left tibialis anterior.  The examiner concluded that there was evidence of old, chronic bilateral lumbar radiculopathy mainly involving L5-S1. 

Based on the foregoing, the Board acknowledges that the evidence confirms that the Veteran has had bilateral lower extremity radiculopathy throughout the appeal period, but there is not sufficient lay or clinical evidence of more than mild incomplete paralysis of the sciatic nerve at any time during the appeal period as detailed above.  Without sufficient evidence of this greater level of disability, the criteria for an initial disability rating higher than 10 percent for right and left lower extremity sciatic nerve radiculopathy, is therefore not warranted.


ORDER

An evaluation in excess of 10 percent for lumbar strain is denied.

An evaluation in excess of 10 percent for peripheral radiculopathy of the left lower extremity affecting the sciatic nerve associated with lumbar strain is denied.
 
An evaluation in excess of 10 percent for peripheral radiculopathy of the right lower extremity affecting the sciatic nerve associated with lumbar strain is denied.




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


